DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ronald Quan on 3/12/2021.

The application has been amended as follows: 
Claim 1 (amended):  An apparatus for measuring a de-sensing effect on an audio device, wherein the audio device includes an input terminal and an output terminal, comprising: 
coupling to the input terminal of the audio device at least two signals including at least a first signal comprising a first amplitude, and a second signal comprising a second amplitude; 
wherein the first amplitude of the first signal is larger than the second amplitude of the second signal; 
wherein the second signal comprises a noise source; 

wherein [[when]] the first signal is adjusted to the first amplitude level to provide the de-sensing effect on the noise source, and wherein the de-sensing effect changes the noise spectrum of the signal related to the second signal at the output of the audio device.
Claim 7 (amended):  The apparatus of claim 1 wherein the first [[test]] signal is varied in amplitude and or is varied in frequency.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Quan (US Pub. 20170118569; applicant’s admitted prior art (AAPA), Fig. 1C; paragraphs 130-131), discloses an apparatus for measuring an amplitude intermodulation effect on a frequency response of an audio device comprising: the audio device having an input terminal and an output terminal further comprising; coupling to the input terminal of the audio device at least two signals including at least a first signal comprising a first amplitude, and a second signal comprising a second amplitude; wherein the first amplitude of the first signal is larger than the second amplitude of the second signal; and coupling an output signal from the output terminal of the audio device to an input of 
However, Quan (AAPA) fails to teach the combination of an apparatus for measuring a de-sensing effect on an audio device, wherein the audio device includes an input terminal and an output terminal, comprising: coupling to the input terminal of the audio device at least two signals including at least a first signal comprising a first amplitude, and a second signal comprising a second amplitude; wherein the first amplitude of the first signal is larger than the second amplitude of the second signal; wherein the second signal comprises a noise source; coupling an output signal from the output terminal of the audio device to an input terminal of an amplitude measuring system wherein an output terminal of the amplitude measuring system provides a measurement of a noise spectrum of the noise source; wherein the first signal is adjusted to the first amplitude level to provide the de-sensing effect on the noise source, and wherein the de-sensing effect changes the noise spectrum of the signal related to the second signal at the output of the audio device.  The distinct features, as disclosed in independent claim 1 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654